Citation Nr: 0431596	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from September 1968 
through September 1970.  He received the Purple Heart Medal 
and the Combat Infantryman's Badge for service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a disability rating of 10 percent.

During the course of this appeal, RO issued a new rating 
decision that increased the initial rating for PTSD to 50 
percent disabling.  In view of the holding in AB v. Brown, 
6 Vet. App. 35 (1993), the appeal continues until entitlement 
to the maximum rating is resolved.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

The case was remanded for further development in November 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.  It was 
while the case was in remand status that the increased 
disability rating was assigned.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for post-
traumatic stress disorder (PTSD), with an initial rating of 
50 percent disabling.

2.  The manifestations of appellant's PTSD include 
occupational and social impairment with reduced reliability 
and productivity due to impaired judgment, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective social and work relationships.

3.  The manifestations of appellant's PTSD do not include 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or, inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Schedular criteria for an initial evaluation for PTSD in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 38 
U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request 
or tell that claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete claim for 
service connection for PTSD was received in November 2001.  
RO sent appellant a duty-to-assist letter in December 2001 
and issued the disputed rating decision, which granted 
service connection at a rate of 10 percent disabling, in 
April 2002.  The duty-to-assist letter did not expressly 
satisfy the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not specifically contain the fourth element, the Board 
finds that appellant was otherwise fully notified of the need 
to give VA any evidence pertaining to his claim.  The VCAA 
duty-to-assist letter of December 2001, the original rating 
decision of April 2002, the Statement of the Case (SOC) in 
September 2002, and the Supplemental Statements of the Case 
(SSOC) in August 2002 and June 2004 all listed the evidence 
on file that had been considered in formulation of the 
decision.  VA also sent appellant another VCAA duty-to-assist 
letter in March 2004 during the pendancy of this appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); appellant has 
informed VA that there are no other providers with relevant 
medical evidence.

The VCAA requires VA to afford a claimant a medical 
examination or obtain a medical opinion when necessary to 
adjudicate a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  The VCAA does not require a VA 
medical examination unless the medical evidence of record is 
not adequate or sufficient for the appropriate legal action 
or unless there has been a material change in the disability.  
Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In 
this case, since there appeared to be a change in appellant's 
condition, appellant was afforded a new VA psychiatric 
examination to clarify the current severity of his PTSD 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  There is no 
evidence therein that appellant was identified as having a 
mental disorder while in service, or that he had an 
identified mental disability at the time of his discharge.

Appellant underwent a VA psychological evaluation in October 
2000 for development of his PTSD-like symptoms.  The 
psychologist noted symptoms of anger and insomnia that are 
characteristic of PTSD, but because appellant was not 
communicative the examiner was not able to positively 
diagnose PTSD.  The examiner's diagnosis was anxiety 
disorder, not otherwise specified, rule out PTSD (Axis I).  
The examiner assigned a Global Assessment of Functioning 
(GAF) of 60 (Axis V).

Appellant submitted a claim for service connection for post-
traumatic stress disorder (PTSD) in November 2001.  

Appellant underwent a VA PTSD examination in January 2002.  
The examiner did not have access to the C-file prior to the 
examination, but reviewed the C-file prior to writing the 
examination report.  The examiner noted appellant's social 
and military history.  The examiner also noted appellant's 
medical and psychiatric history, including the inconclusive 
VA psychological evaluation conducted in October 2000 
discussed above.  Appellant reported current symptoms of 
nightmares once or twice weekly to once or twice monthly.  
The nightmares were apparently not triggered by any 
particular stimuli.  Appellant denied flashbacks or intrusive 
thoughts during the daytime.  Appellant stated that he 
avoided thinking about Vietnam.  Appellant reported feelings 
of apathy, isolation, and estrangement from others.  
Appellant also reported a history of insomnia, irritability, 
and outbursts of anger and complained to difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  

On observation, appellant's speech was fluid and coherent, 
his mood was dysphoric, and his affect was depressed.  
Appellant's thought processes were logical and goal-directed, 
and his thought content was devoid of auditory or visual 
hallucinations.  There was no paranoia or suicidal or 
homicidal ideation.  Appellant's short-term and long-term 
memory was intact, his concentration was fair, and insight 
and judgment were limited.  The examiner's diagnosis was as 
follows: PTSD and alcohol dependence (Axis I); non-insulin-
dependent diabetes mellitus, asthma, and hypercholesterolemia 
(Axis III); stressor-related exposure to combat in Vietnam 
(Axis IV); and, GAF of 60 (Axis V).  The examiner's summary 
stated that appellant had symptoms consistent with PTSD, with 
moderate symptoms and impaired occupational and social 
functioning.  

Appellant began to attend PTSD counseling sessions at the VA 
Mental Health Clinic in February 2002.  Counseling notes 
indicate that appellant's primary problem was anger 
management.  A note from April 2002 shows that appellant 
complained of anger management issues and one bad nightmare 
during the preceding month; GAF was assessed as 50.   

A rating decision of April 2002 granted service connection 
for diabetes mellitus consequent to presumptive Agent Orange 
exposure (rated as 20 percent disabling) and for PTSD (rated 
as 10 percent disabling); the rating for PTSD was based in 
part on the GAF score of 60 in the VA PTSD examination.  
Appellant submitted a Notice of Disagreement (NOD) in June 
2002 in which he specifically cited the lower GAF score of 50 
in the PTSD clinic as evidence of entitlement to a higher 
disability rating.

VA Mental Health Clinic notes from August 2003 to October 
2003 are on file.  Appellant's only identified problem in 
August 2003 was anger management, consequent to the 
dissolution of his marriage.  

A VA Mental Health Clinic note in October 2003 shows that 
appellant complained of Vietnam-related nightmares on a 
nightly basis, insomnia (difficulty going to sleep and 
staying asleep), loss of interest and appetite, and 
flashbacks.  Appellant was noted to be under significant 
ongoing stress surrounding his divorce.  Appellant admitted 
to homicidal and suicidal ideation although without active 
plans or intent.  His insight and judgment were not impaired.  
The physician's diagnosis was "severe PTSD."

A VA Mental Health Clinic note in November 2003 shows that 
appellant complained of continued nightly nightmares despite 
recently-prescribed medication; appellant stated that he was 
only able to sleep a few hours per night, and that his sleep 
would be interrupted by combat-related nightmares.  Compared 
to the previous month, appellant's appetite was improved and 
his speech less pressured.  Appellant's thought processes 
were organized, his mood was depressed, and his affect was 
mood congruent.  Appellant denied hallucinations or 
delusional ideation.  Appellant admitted to passive homicidal 
and suicidal ideation.  Appellant was in control of his 
impulses, and his insight and judgment were not impaired.  
The physician diagnosed "severe chronic PTSD" and assigned 
a GAF of 40.

Appellant underwent a VA psychiatric examination in May 2004.  
The examiner reviewed the C-file and noted appellant's 
social, work, military, and medical history.  Appellant 
complained of Vietnam-related nightmares once or twice per 
week; he denied flashbacks or intrusive thoughts during the 
day.  Appellant stated that he avoided thinking about Vietnam 
and preferred to be alone.  Appellant reported insomnia, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and some exaggerated startle response.  

On examination, appellant's speech was vague and rambling and 
his mood was dysphoric.  His affect was somewhat constricted 
and his thought processes were logical and goal-oriented.  
Appellant showed no indication of auditory or visual 
hallucinations, paranoia, or homicidal or suicidal ideation.  
Appellant's memory was intact, concentration was fair, and 
insight and judgment were limited.  The examiner's assessment 
was as follows: PTSD and alcohol dependence (Axis I); non-
insulin-dependent diabetes, asthma, hypercholesterolemia, and 
hypertension (Axis III); stressors related to combat (Axis 
IV); and, GAF of 50 (Axis V).  The examiner's summary was 
that appellant currently had serious symptoms causing 
impairment of social and occupational functioning; however, 
his psychiatric symptoms did not preclude gainful employment 
at that time.       

A rating decision of June 2004 granted an increased rating of 
50 percent for PTSD, effective November 2001 (the date of 
original service connection).

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
However, symptoms listed in the rating criteria are simply 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "initial" rating and an "increased" 
rating claim; an appeal from an initial assignment of a 
disability rating requires review of the entire time period 
involved, and contemplates "staged ratings" where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Since this is an appeal of the initial disability rating, the 
Board has considered the entire file as it pertains to 
evidence of the severity of appellant's symptoms. 

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the disability is PTSD, for which a specific 
diagnostic code exists (Diagnostic Code 9411) and no other 
code would be more appropriate.

Effective November 7, 1996, PTSD has been rated under the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§§ 4.125-130, Diagnostic Codes 9201-9440 (2004).  Appellant's 
claim for service connection was received after that date, so 
the General Rating Formula applies.

The General Rating Criteria for a rating of 50 percent 
(appellant's current rating) are as follows: occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The General Rating Formula criteria for a rating of 70 
percent (the next higher rating) are as follows: occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The General Rating Formula criteria for a rating of 100 
percent (the highest rating) are as follows: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Applying appellant's symptoms to the rating criteria listed 
above, the Board finds that appellant's condition most 
closely approximates the criteria for a 50 percent rating 
(appellant's current rating) than for a higher rating.  
Appellant has reported occasional suicidal or homicidal 
ideation, but this has not caused any documented social or 
occupational impairment.  In all examinations and clinical 
notes, appellant's thought processes were noted as logical 
and goal-oriented.  Appellant has reported flashbacks, 
nightmares, and insomnia, but these symptoms merit no more 
than a 50 percent rating.  Appellant has never reported 
hallucinations or delusions.  There is no evidence of 
impairment to appellant's short-term or long-term memory or 
to his impulse control.  There is no indication of such 
criteria for a 70 percent rating as inability to function 
independently, near-continuous panic, or neglect of personal 
hygiene.  Appellant prefers to be alone, which approximates 
"difficulty in establishing and maintaining effective work 
and social relationships" (criterion for 50 percent rating) 
but does not approximate an outright "inability to establish 
and maintain effective relationships" (criterion for 70 
percent rating).

The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  While the GAF 
is not the sole basis for assigning a disability rating, it 
provides a clinical indicator of a patient's functional 
ability, and in this case appellant's GAF scores show a 
decline in function over time: GAF of 60 in October 2000 and 
January 2001, GAF of 50 in February 2002, GAF of 40 in 
November 2003, and GAF of 50 in May 2004.  The question 
before the Board, however, is not whether appellant's 
functional capability has declined to some degree, but 
whether it has declined to a degree that meets the schedular 
criteria for a higher rating.  In this case, the Board has 
determined that the totality of the evidence (GAF scores, 
clinical observation, and reported manifestations) when 
applied to the schedular criteria does not support the higher 
rating.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating of 50 percent and the doctrine of reasonable doubt 
does not apply. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization, or of 
significant impact on employment to a degree not envisioned 
by the rating schedule.  The application of the regular 
schedular provisions is therefore not shown to be 
impractical, and extraschedular rating is not appropriate in 
this case.


ORDER

Initial disability rating in excess of 50 percent for post-
traumatic stress disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



